t c memo united_states tax_court robert a akonji petitioner v commissioner of internal revenue respondent docket no 27581-10l filed date robert a akonji pro_se samuel a naylor for respondent memorandum opinion ruwe judge this matter is before the court on respondent’s motion for summary_judgment respondent’s motion pursuant to rule respondent contends that no genuine issue exists as to any material fact and that the determination to maintain a notice_of_federal_tax_lien nftl filed under sec_6323 should be sustained petitioner has not responded to respondent’s motion despite an order from this court instructing him to do so background on date petitioner filed a federal_income_tax return reporting a tax_liability of dollar_figure which respondent assessed on date on date as a result of the income_tax_liability shown on petitioner’s return respondent assessed an addition_to_tax under sec_6651 of dollar_figure and assessed dollar_figure in interest the sec_6651 addition_to_tax was reduced by dollar_figure on date on date petitioner filed a federal_income_tax return reporting a tax_liability of dollar_figure which respondent assessed on november 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended also on date as a result of the income_tax_liability shown on petitioner’s return respondent assessed additions to tax under sec_6651 and sec_6654 of dollar_figure and dollar_figure respectively and assessed dollar_figure in interest on date petitioner and the irs entered into a partial payment installment_agreement ppia whereby petitioner would pay dollar_figure per month to respondent the ppia will not lead to petitioner’s income_tax liabilities being paid in full the letter acknowledging the agreement stated that the irs could file a lien to protect the interest of the government on date respondent sent petitioner a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 regarding petitioner’s unpaid and income_tax liabilities on date petitioner submitted a form request for a collection_due_process or equivalent_hearing petitioner attached to form a letter from respondent dated date confirming the existence of the previously mentioned installment_agreement by letter dated date respondent acknowledged receipt of petitioner’s collection_due_process cdp hearing request by letter dated date respondent’s settlement officer scheduled a conference for date petitioner failed to participate in the scheduled conference or to provide respondent’s settlement officer with the requested information by letter dated date respondent’s settlement officer communicated with petitioner regarding his failure to submit information or participate in the conference on date and provided him another opportunity to present the information to respondent for consideration by date petitioner did not respond to respondent’s date letter petitioner failed to participate in a conference with respondent’s appeals_office present any information or documentation to respondent for appeals consideration and present any collection alternatives to respondent on date respondent issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or determining that respondent followed all legal and procedural requirements in the filing of the nftl petitioner filed a timely petition with this court discussion summary_judgment is intended to expedite litigation and to avoid unnecessary and expensive trials 61_tc_861 a motion for summary_judgment is granted where the pleadings and other materials show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir the burden is on the moving party to demonstrate that no genuine issue as to any material fact remains and that he is entitled to judgment as a matter of law 116_tc_73 in all cases the evidence is viewed in the light most favorable to the nonmoving party 100_tc_32 however the nonmoving party is required to go beyond the pleadings and by his own affidavits or by the ‘depositions answers to interrogatories and admissions on file ’ designate ‘specific facts showing that there is a genuine issue for trial ’ 477_us_317 see also 119_tc_157 115_tc_554 petitioner failed to respond to respondent’s motion and has failed to indicate that there is a genuine issue for trial consequently we conclude that there is no issue as to any material fact and that a decision may be rendered as a matter of law if a taxpayer’s underlying liability is properly at issue the court reviews any determination regarding the underlying liability de novo 114_tc_176 petitioner has the burden_of_proof regarding his underlying liabilities see rule a a taxpayer is precluded from disputing an issue including a challenge to the underlying liability which was not properly raised in the cdp hearing see 129_tc_107 petitioner made no arguments and presented no evidence to bring into doubt the correctness of the underlying tax_liabilities as determined by respondent consequently petitioner’s underlying tax_liabilities are not properly before the court the only contention petitioner made in contesting the nftl is that he had entered into an installment_agreement with respondent sec_6323 allows the secretary to withdraw a notice of a lien if the taxpayer has entered into an installment_agreement under sec_6159 that satisfies the liability for which the lien was imposed however the ppia petitioner entered into will not lead to the satisfaction of the liabilities for which the lien was imposed consequently respondent was not required to withdraw the lien and was justified in filing a notice_of_federal_tax_lien upon establishing the ppia with petitioner in accordance with respondent’s administrative procedures see internal_revenue_manual pt date date also by failing to respond to respondent’s motion petitioner waived his right to contest it see rule d 117_tc_183 we conclude that respondent’s determination sustaining the nftl was not an abuse_of_discretion in the light of the fact that petitioner failed to present any of the information necessary to consider the lien’s withdrawal and that he failed to participate in the scheduled conference to reflect the foregoing an appropriate order will be issued granting respondent’s motion and decision will be entered for respondent
